Citation Nr: 1333127	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1974 to August 1977.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law Judge in March 2012 at a video conference hearing.  A transcript of this hearing is associated with the claims file.

In April 2012, November 2012 and May 2013, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  

Unfortunately, an additional medical opinion is necessary to resolve the issue of etiology of the Veteran's bilateral knee disorder.  Although a medical opinion has been previously provided on this issue in an August 2012 VA examination and January 2013 and May 2013 addendums, the Board finds that there is still no adequate medical opinion of record.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran stated in his initial claim for benefits dated June 2005 that his knee problems are a result of his playing basketball over a period of years from his time in the Air Force to playing Division I Junior College basketball to a professional basketball league in the Philippines.  A June 2005 VA treatment note indicates that the Veteran was beginning treatment at the VA; his only problems were an old right knee injury which was not a problem at that time, among other things.  

In the August 2012 VA examination, the examiner diagnosed the Veteran with bilateral knee strain.  Range of motion testing was conducted and revealed a right flexion of fifty degrees, right extension of zero degrees, left flexion of seventy degrees, and left extension of zero degrees.  Painful and weakened movement was noted bilaterally.  There was no further limitation of motion after three repetitions. X-rays revealed normal findings with no evidence of arthritis or Osgood Schlatters disease.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disorder was related to military service.  In support, the examiner provided that the lack of treatment notes from 1974 to 2005 documenting knee pain and the fact that the Veteran in-service incidents with his knees are over 31 years old, indicate that a connection to his current knee strain is unlikely.  No further explanation was provided. 

In the January 2013 addendum, the examiner offered no further explanation; however, she indicated that the Veteran's bilateral knee disability clearly and unmistakably pre-existed service but was clearly and unmistakably not aggravated.  She then provided information concerning the Veteran's contentions concerning where, how and when he injured his knees have changed over time.  It's unclear why she believed that the disability pre-existed service or why she even considered the question as it is not relevant to the instant case.

The Board remanded the Veteran's claims for an additional opinion in May 2013.  The following text is the "addendum" to the January 2013 addendum, thus an addendum to an addendum.

"THE ETIOLOGY OF THE VETERAN'S CURRENT KNEE PAIN IS UNKNOWN. HIS REPORTED PAIN IS NOT CONSISTENT WITH THE X-RAY REPORTS OR HIS C/O PAIN IN THE MEDICAL RECORDS. HIS X-RAYS OF 8/15/12 DID NOT SHOW EVIDENCE OF DJD OR OSGOOD-SCHLATTERS DISEASE."

The May 2013 addendum is insufficient and is not responsive to the May 2013 remand.  The Board specifically indicated the AMC must obtain a sufficient opinion from a different provider, a physician, than the previous opinions.  Instead, the AMC accepted another insufficient opinion which was not responsive to the questions posed by the Board from the same nurse practitioner who provided the other unuseable opinions.

Also inexplicably,  the August 2013 AMC supplemental statements of the case (SSOC) don't even bother to list the above addendum in the evidence or consider it in the SSOC.

Accordingly, a new examination by a physician must be afforded the Veteran in a third attempt to get a sufficient opinion with subsequent readjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained and associated with the electronic claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)  (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records not already associated with the claims file.

2.  After any additional records are associated with the claims file, the AMC must afford the Veteran an in-person VA examination with a physician to consider the issue of etiology of the Veteran's bilateral knee disorder.  An addendum or opinion without an in-person examination by a physician will not be considered sufficient by the Board and will be remanded once again to the AMC.

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner (and the AMC) must also review the entirety of this remand for information and instruction concerning these claims.

The physician must determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral knee strain is related to his military service.  In so finding, the examiner must address the service treatment records, which show complaints of bilateral knee pain, as well as the Veteran's lay statements.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

